DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-10 and 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "said quick connect and release hook" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "said quick connect and release hook" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 13-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Johnson et al. (US Pub 2011/0307004).
With respect to claim 1, Johnson discloses a tourniquet (see fig 2 and 3 below) comprising: a base (fig 2, 125A-B) having first and second ends (See fig 2 below); a constricting band (fig 2, 110) attached to and extending from the first end of said base; a handle (fig 2, 125)  engaged with said constricting band; and a tourniquet buckle assembly (see fig 2 and 3 below) comprising substantially rectangular stepped buckle frame (fig 2, 135 has a rectangular frame with a step as in the current application), including a frame member (fig 2, 137) and a step member (see fig 3 below): a self-cinching sliding arm (Fig 2 and 3, 139) transversely extending from a first side of said substantially rectangular stepped buckle frame to a second opposing side of said substantially rectangular stepped (fig 3), said sliding arm being configured to slide along the buckle frame (arrow in fig 3); a buckle connector (see fig 2 below) , including a hook member (fig 3, 140) and a strap channel base member (fig 3, 148), said strap channel bar base member connected to said hook member and defining a central aperture (see fig 3 below), a loop (fig 2, 150) engaged with said central aperture and fixedly attached to said base, (fig 3) said hook being configured to engage said step member of said buckle frame (fig 3), guide said step member into an adjustably secured position, said loop being configured to provide a resilient barrier to unintended disengagement of said engaged buckle (paragraph 35), and said hook and said loop being configured to facilitate secured rotation of said buckle frame when said buckle frame is engaged with said hook (paragraph 35). With respect to claim 13, Johnson discloses wherein said hook and said loop are configured to form a friction fit (paragraph 33) with said buckle frame. With respect to claim 14, Johnson discloses wherein said buckle frame is capable of transverse rotation up to 45 degrees (the trapezoidal sides form an angle that would all for rotation of 45 degrees in either direction) when engaged with said quick connect and release hook. With respect to claim 15, Johnson discloses wherein said buckle frame is capable of longitudinal rotation up to 180 degrees when engaged with said quick connect and release hook (it can rotate around the hook 180 regress about the hook axis).
With respect to claim 16, Johnson discloses a tourniquet  (See figs 2 and 3 below) comprising: a base (fig 2, 125-B) having first and second ends; a constricting band (Fig 2, 110) attached to and extending from the first end of said base; a windlass handle (fig 2, 125) engaged with said constricting band; a tourniquet buckle assembly (se fig 2 and 3 below) comprising: a substantially rectangular stepped buckle frame (Fig 2, 137 frame portion is rectangular just as in the current application)) including a frame member (See fig 3 below) and a step member (see fig 3 below), a self-cinching sliding arm (fig 3, 139) transversely extending from a first side of said substantially rectangular stepped buckle frame to a second opposing side of said substantially rectangular stepped buckle frame, said sliding arm being configured to slide along the buckle frame (fig 3 arrow); a buckle connector (fig 3, 140, 148), including a hook member (fig 3, 140) configured to engage said stepped buckle frame (fig 3) and a strap channel base member (fig 3, 148), said strap channel base member integrally formed with said hook member and said strap channel base member including a central aperture (see fig 3 below); and a loop (fig 2, 150) threaded through the central aperture of said strap channel base member and positioned to impeded disengagement of said stepped buckle frame from said buckle connector (paragraph 35).

    PNG
    media_image1.png
    831
    742
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (US Pub 2011/0307004) in view of Anderson et al. (US Pub 2006/0185131).
With respect to claim 2, Johnson discloses the claimed invention with the buckle frame having a rectangular cross-section to engage the loop of the band (fig 3) and does not disclose said buckle frame having a cylindrical cross section.
Anderson discloses a buckle frame having either a rectangular (paragraph 21) or cylindrical cross-section (paragraph 22) to engage a loop of the band (paragraph 21 and 22).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute rectangular cross-section of Johnson with the cylindrical cross-section in view of Anderson because a rectangular cross-section and a cylindrical cross-section are mere functional equivalents, and because such a substitution of one for the other would have achieved the same predicable result of engaging a loop of the band.
	With respect to claim 3, Johnson in view of Anderson discloses wherein said self-cinching sliding arm forms a tongue and groove type engagement (see fig 3 above) with said buckle frame. With respect to claim 3, Johnson in view of Anderson discloses wherein said hook is pivotally attached to said loop (see fig 2 above the central aperture allows for pivoting). With respect to claim 5, Johnson in view of Anderson discloses wherein said loop is a substantially resilient textile material (see fig 2 above paragraph 35, “stitching”). With respect to claim 6, Johnson in view of Anderson discloses, wherein said hook and said loop are configured to form a friction fit  (paragraph 33) with said buckle frame. With respect to claim 7, Johnson in view of Anderson discloses wherein said buckle frame is capable of transverse rotation up to 45 degrees when engaged with said quick connect and release hook (the trapezoidal sides form an angle that would all for rotation of 45 degrees in either direction). With respect to claim 8, Johnson in view of Anderson discloses wherein said buckle frame is capable of longitudinal rotation up to 180 degrees when engaged with said quick connect and release hook (it can rotate around the hook 180 regress about the hook axis). With respect to claim 9, Johnson in view of Anderson discloses wherein said step member of said buckle frame has a length that is slightly greater than a width of said hook member (L2>L1 and paragraph 34). With respect to claim 10, Johnson in view of Anderson discloses wherein said hook member has a width that is about half of the lengthwise dimension of a base of said frame member ((paragraph 34). With respect to claim 11, Johnson in view of Anderson discloses wherein said hook is pivotally attached to said loop (about the central aperture). With respect to claim 12, Johnson in view of Anderson discloses wherein said loop is a substantially resilient textile material (paragraph 34, stitching).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 11466753 B2 discloses a buckle assembly with a sliding arm
US 8776323 B2 discloses a strap with a base and hook assembly 
US 7892253 B2 discloses a tourniquet with a base and buckle frame
US 20100057120 A1 discloses a tourniquet with a base and buckle frame
US 20080183207 A1 discloses a tourniquet with a base and buckle frame
US 20050240217 A1 discloses a tourniquet with a base and buckle frame
US 6899720 B1 discloses a tourniquet with a handle and buckle frame 
US 20030028215 A1 discloses a tourniquet with a base and buckle frame
US 4778033 A discloses a buckle frame
US 4610056 A discloses a quick release hook and loop
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J COTRONEO whose telephone number is (571)270-7388. The examiner can normally be reached Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571) 272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.










Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.J.C/Examiner, Art Unit 3773                                                                                                                                                                                                        /EDUARDO C ROBERT/Supervisory Patent Examiner, Art Unit 3773